DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 15/841,091 and 17/140,670.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, and 17 of U.S. Patent No. 10,887,631 in view of Kennberg, US 2013/0177294 and Bocharov et al., US 2011/0083037. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose extrapolating additional segments to facilitate assembly of the set of ordered segments;
generating deterministic data associated with the set of ordered segments, the deterministic data being used to access and generate outgoing content streams;
deterministic data includes one or more of timestamp information related to a time of play of a set of ordered segments, a sequence number identifying an order of ordered segment in a set of ordered segments, a time of operation of a first encoding node or a second encoding node;
identifying missing segments in the set of encoded segments based at least in part on time elapsed information;
extrapolating additional segments in accordance with the identified missing segments to facilitate processing; and
extrapolating at least a portion of an additional segment in accordance with the identified missing segments to facilitate processing.
However, in a related art, Kennberg does disclose extrapolating additional segments to facilitate assembly of the set of ordered segments (can utilize one or more trimmed segments, i.e. extrapolated from other segments, to combine with the plurality of video segments; page 6, paragraph 59);
generating deterministic data associated with the set of ordered segments, the deterministic data being used to access and generate outgoing content streams (metadata information relating to the video and used for presentation; page 6, paragraph 57, and page 8, paragraphs 70 and 75);
deterministic data includes one or more of time information related to a time of play of a set of ordered segments, information identifying an order of ordered segment in a set of ordered segments, a time of operation of a first encoding node or a second encoding node (metadata information relating to the video and used for presentation, i.e. ordering; page 6, paragraph 57, and page 8, paragraphs 70 and 75, and based on frame information relating to the timing of the captured, i.e. time of operation; page 6, paragraph 59);
extrapolating additional segments to facilitate processing (can utilize one or more trimmed segments, i.e. extrapolated from other segments, to combine with the plurality of video segments; page 6, paragraph 59); and
extrapolating at least a portion of an additional segment to facilitate processing (can utilize one or more trimmed segments, i.e. extrapolated portion/part from other segments, to combine with the plurality of video segments; page 6, paragraph 59).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Kennberg to arrive at the claimed subject matter, by allowing encoded segments to be utilized and combined as detailed above, in order to provide improved systems and methods for the creation and playback control of a video file having a plurality of video segments that correspond to different views of a common temporal event (Kennberg; page 1, paragraph 16).
The Patent in view of Kennberg still does not explicitly disclose identifying missing segments in the set of encoded segments based at least in part on time elapsed information; 
data includes one or more of timestamp information related to a time of play of a set of ordered segments, a sequence number identifying an order of ordered segment in a set of ordered segments, a time of operation of a first encoding node or a second encoding node; and 
processing based on the identified missing segments.
However, in a related art, Bocharov does disclose identifying missing segments in the set of encoded segments based at least in part on time elapsed information (system can detect missing fragments from sets of fragments; page 2, paragraph 22, and wherein up to the current time, i.e. time elapsed information; page 3, paragraphs 24 and 25, and progress of the content, i.e. time elapsed information; page 3, paragraphs 24 and 30); 
data includes one or more of timestamp information related to a time of play of a set of ordered segments, a sequence number identifying an order of ordered segment in a set of ordered segments, a time of operation of a first encoding node or a second encoding node (system can utilize at least synchronization information time stamps; page 2, paragraphs 16 and 22); and 
processing based on the identified missing segments (system can detect missing fragments from sets of fragments in order to provide, i.e. extrapolate, available fragments; page 2, paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Kennberg, and Bocharov to arrive at the claimed subject matter, by allowing missing segments of content to be identified, in order to provide an improved system and method for a reliable streaming system that increases reliability of live and on-demand streaming media events (Bocharov; page 1, paragraph 6).

Claims 2-21 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 14, 15, and 17 of U.S. Patent No. 11,310,546 in view of Bocharov et al., US 2011/0083037. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose processing in accordance with time elapsed information; and
missing segments in the set of encoded segments based at least in part on the time elapsed information.
However, in a related art, Bocharov does disclose processing in accordance with time elapsed information (up to the current time, i.e. time elapsed information; page 3, paragraphs 24 and 25, and progress of the content, i.e. time elapsed information; page 3, paragraphs 24 and 30); and
missing segments in the set of encoded segments based at least in part on the time elapsed information (system can detect missing fragments from sets of fragments; page 2, paragraph 22, and wherein up to the current time, i.e. time elapsed information; page 3, paragraphs 24 and 25, and progress of the content, i.e. time elapsed information; page 3, paragraphs 24 and 30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Bocharov to arrive at the claimed subject matter, by allowing missing segments of content to be identified and processing to be performed based on timing information, in order to provide an improved system and method for a reliable streaming system that increases reliability of live and on-demand streaming media events (Bocharov; page 1, paragraph 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-8, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennberg, US 2013/0177294 in view of Bocharov et al., US 2011/0083037 and further in view of Shaffer et al., US 2014/0140417.

Regarding claim 2, Kennberg discloses a system to manage streaming content comprising: one or more computing devices associated with a video packaging and origination service (with at least a computing device; page 6, paragraph 55), wherein the video packaging and origination service is configured to: 
receive a first plurality of segments of a set of segments from a first node of a plurality of nodes (at least a first plurality of segments are received from a first system element, i.e. first camera; page 6, paragraph 56, and Fig. 11, element 1110, and wherein with a plurality of cameras; Fig. 1, and page 1, paragraph 18); 
each segment of the first plurality of segments with corresponding first information (system can identify/obtain parameter information related to the formation of the video file; page 6, paragraph 56, and wherein this parameter information can be related to control information for forming the file, i.e. frame spacing/rate, formatting, etc.; page 7, paragraphs 68-69); 
receive a second plurality of segments of the set of segments from a second node of the plurality of nodes (at least a second plurality of segments are received from a second system element, i.e. second camera; page 6, paragraph 56, and Fig. 11, element 1110, and wherein with a plurality of cameras; Fig. 1, and page 1, paragraph 18); 
each segment of the second plurality of segments with corresponding second information (system can identify/obtain parameter information related to the formation of the video file; page 6, paragraph 56, and wherein this parameter information can be related to control information for forming the file, i.e. frame spacing/rate, formatting, etc.; page 7, paragraphs 68-69); 
assemble at least one segment from the first plurality of segments and at least one segment from the second plurality of segments to form a set of ordered segments utilizing information (based on obtained segments and parameter information, system forms a combined video file; page 6, paragraph 56, and Fig. 11, element 1112, and wherein containing a plurality of segments; page 2, paragraph 21, and Fig. 2); and 
store the set of ordered segments (storing the combined segments file; page 6, paragraph 57, and Fig. 11, element 1114).
Kennberg does not explicitly disclose a first and second encoding node of a plurality of encoding nodes; 
first segments encoded according to an encoding profile, and second segments encoded according to the encoding profile; 
first relative timestamp or sequence number, and a second relative timestamp or sequence number; 
utilizing the corresponding first and second relative timestamps or sequence numbers; and 
information incorporated into the plurality of segments.
In  related art, Bocharov does disclose a first and second encoding node of a plurality of encoding nodes (system receives data from multiple encoders, i.e. first/second encoder instances/nodes which can be different; page 2, paragraphs 18-19, and Fig. 1, element 115, and Fig. 2, element 230, and page 4, paragraph 36); 
first relative timestamp or sequence number, and a second relative timestamp or sequence number, and utilizing the corresponding first and second relative timestamps or sequence numbers (system can utilize at least synchronization information time stamps; page 2, paragraphs 16 and 22); and
information incorporated into the plurality of segments (synchronization information; page 2, paragraphs 16 and 22, wherein included with the portions; page 3, paragraph 28, and page 5, paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the prior art of Kennberg and Bocharov by allowing multiple encoders to utilize specific information when transmitting content, in order to provide an improved system and method for a reliable streaming system that increases reliability of live and on-demand streaming media events (Bocharov; page 1, paragraph 6).  
Kennberg in view of Bocharov does not explicitly disclose first segments encoded according to an encoding profile, and second segments encoded according to the encoding profile.
In a related art, Shaffer does disclose first segments encoded according to an encoding profile, and second segments encoded according to the encoding profile (devices encoding streams of segments, i.e. first/second, according to one or more profiles, wherein the profiles have at least an associated bitrate and encoding format; page 4, paragraph 34, and page 15, paragraph 156, and Examiners Note: Shaffer also discloses that streams can be encoded in redundancy situations, i.e. having similar/same parameters; page 2, paragraph 23).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the prior art of Kennberg, Bocharov, and Shaffer by allowing encoding profiles to be utilized by the system, in order to provide an improved system and method for alignment of multiple transcoders for streaming in a network environment (Shaffer; page 1, paragraph 1).

Regarding claim 5, Kennberg in view of Bocharov and Shaffer discloses the video packaging and origination service is further configured to extrapolate additional segments to facilitate assembly of the set of ordered segments (Kennberg; can utilize one or more trimmed segments, i.e. extrapolated from other segments, to combine with the plurality of video segments; page 6, paragraph 59).

Regarding claim 6, Kennberg in view of Bocharov and Shaffer discloses the video packaging and origination service is further configured to generate deterministic data associated with the set of ordered segments, the deterministic data being used to access and generate outgoing content streams (Kennberg; metadata information relating to the video and used for presentation; page 6, paragraph 57, and page 8, paragraphs 70 and 75, and Bocharov; metadata for forming presentation with manifest; page 3, paragraph 29).

Regarding claim 7, Kennberg in view of Bocharov and Shaffer discloses the deterministic data includes one or more of timestamp information related to a time of play of the set of ordered segments, a sequence number identifying an order of ordered segment in the set of ordered segments, a time of operation of the first encoding node or the second encoding node (Kennberg; metadata information relating to the video and used for presentation, i.e. ordering; page 6, paragraph 57, and page 8, paragraphs 70 and 75, and based on frame information relating to the timing of the captured, i.e. time of operation; page 6, paragraph 59, and Bocharov; metadata for forming presentation with manifest, i.e. ordering; page 3, paragraph 29, and with time stamps; page 2, paragraphs 16 and 22).

Claim 8, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 12, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 13, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
Claim 14, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Claim 15, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 2 and 8.  The following additional limitations are also disclosed: 
corresponding to a selected number of encoders to provide requested content (Bocharov; connection with a number of specific encoders to receive streamed content, wherein each stream corresponds to a selected encoder; page 5, paragraph 45, and page 6, paragraph 49, and wherein with encoder media streams; page 4, paragraph 38, and Shaffer; devices encoding streams of segments, i.e. first/second, according to one or more profiles; page 4, paragraph 34, and page 15, paragraph 156); and 
processing in accordance with time elapsed information (Bocharov; up to the current time, i.e. time elapsed information; page 3, paragraphs 24 and 25, and progress of the content, i.e. time elapsed information; page 3, paragraphs 24 and 30).

Regarding claim 16, Kennberg in view of Bocharov and Shaffer discloses identifying missing segments in the set of encoded segments based at least in part on the time elapsed information (Bocharov; system can detect missing fragments from sets of fragments; page 2, paragraph 22, and wherein up to the current time, i.e. time elapsed information; page 3, paragraphs 24 and 25, and progress of the content, i.e. time elapsed information; page 3, paragraphs 24 and 30).

Regarding claim 17, Kennberg in view of Bocharov and Shaffer discloses extrapolating additional segments in accordance with the identified missing segments to facilitate the processing (Kennberg; can utilize one or more trimmed segments, i.e. extrapolated from other segments, to combine with the plurality of video segments; page 6, paragraph 59, and Bocharov; system can detect missing fragments from sets of fragments in order to provide, i.e. extrapolate, available fragments; page 2, paragraph 22).

Regarding claim 18, Kennberg in view of Bocharov and Shaffer discloses extrapolating at least a portion of an additional segment in accordance with the identified missing segments to facilitate the processing (Kennberg; can utilize one or more trimmed segments, i.e. extrapolated portion/part from other segments, to combine with the plurality of video segments; page 6, paragraph 59, and Bocharov; system can detect missing fragments from sets of fragments in order to provide, i.e. extrapolate, available fragments; page 2, paragraph 22).

Regarding claim 20, Kennberg in view of Bocharov and Shaffer discloses selecting the number of encoders to provide the requested content (Bocharov; connection with a number of specific encoders to receive streamed content, wherein each stream corresponds to a selected encoder; page 5, paragraph 45, and page 6, paragraph 49, and wherein with encoder media streams; page 4, paragraph 38).

Claims 3, 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kennberg, US 2013/0177294 in view of Bocharov et al., US 2011/0083037 and Shaffer et al., US 2014/0140417 and further in view of Fisher et al., US 2016/0191961.

Regarding claim 3, Kennberg in view of Bocharov and Shaffer discloses all the claimed limitations of claim 2, as well as the first plurality of segments and the second plurality of segments (Kennberg; at least a first plurality of segments are received from a first system element, i.e. first camera; page 6, paragraph 56, and Fig. 11, element 1110, and at least a second plurality of segments are received from a second system element, i.e. second camera; page 6, paragraph 56, and Fig. 11, element 1110, and Bocharov; system receives data from multiple encoders, i.e. first/second encoder instances/nodes which can be different; page 2, paragraphs 18-19, and Fig. 1, element 115, and Fig. 2, element 230, and page 4, paragraph 36).  
Kennberg in view of Bocharov and Shaffer does not explicitly disclose segments are at least partially overlapping segments and the system is further configured to remove duplicate segments of the at least partially overlapping segments.  
In a related art, Fisher does disclose segments are at least partially overlapping segments (fragment portions can at least partially overlap; page 1, paragraph 14, and page 3, paragraph 27, and page 6, paragraph 48) and the system is further configured to remove duplicate segments of the at least partially overlapping segments (can remove overlapping/redundant portions from the fragments; page 7, paragraph 52).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the prior art of Kennberg, Bocharov, Shaffer, and Fisher by allowing removal of duplicate/overlapping content when processing encoded fragments/segments, in order to provide an improved system and method for coding video data, and specifically to fragmented video coding systems and methods (Fisher; page 1, paragraph 2).

Claim 9, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 10, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 19, which discloses a computer-implemented method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kennberg, US 2013/0177294 in view of Bocharov et al., US 2011/0083037 and Shaffer et al., US 2014/0140417 and further in view of Casey et al., US 2016/0316234.

Regarding claim 21, Kennberg in view of Bocharov and Shaffer discloses all the claimed limitations of claim 20 as well as selecting the number of encoders (Bocharov; connection with a number of specific encoders to receive streamed content, wherein each stream corresponds to a selected encoder; page 5, paragraph 45, and page 6, paragraph 49, and wherein with encoder media streams; page 4, paragraph 38).  
Kennberg in view of Bocharov and Shaffer does not explicitly disclose a number of encoders is based at least in part on network conditions or demand from user devices.  
In a related art, Casey does disclose a number of encoders is based at least in part on network conditions or demand from user devices (based on an amount of time for requests, i.e. demand, system can add/release transcoders; page 2, paragraph 18, and page 6, paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to combine the prior art of Kennberg, Bocharov, Shaffer, and Casey by allowing demand information to be used when determining an amount of encoders/transcoders to use, in order to provide an improved system and method for intelligent video streaming in a dynamically scalable environment (Casey; page 1, paragraph 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muvavarirwa (US 2017/0353768), describing retrieval and assembly of encoded content for transmission to various clients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424